Citation Nr: 0419390	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service connected pleural thickening of the right lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from April 1963 to April 1964.

This appeal arises from rating decisions of the Muskogee, 
Oklahoma Regional Office (RO).

The Board also notes that the veteran has raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU); 
however, as this issue has not been developed or certified on 
appeal, it is referred to the RO for appropriate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher evaluation for the service connected pulmonary 
disability.

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2003).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim is 
not final, the provisions of 38 C.F.R. § 3.159 (2003) apply 
in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2003).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In this case, the RO has not fully complied with the duty to 
notify under the VCAA.  Notice must be sent to the veteran 
regarding the type of evidence necessary to substantiate his 
claim and as to the division of responsibilities between the 
appellant and VA in obtaining that evidence.  See Quartuccio, 
supra.  In short, as the RO has not fulfilled its obligations 
under the implementing regulations regarding the claims on 
appeal, it would potentially be prejudicial to the appellant 
if the Board were to proceed with a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, a remand 
is required in this case. 

Moreover, the record shows that the veteran has been granted 
entitlement to Social Security Administration (SSA) 
disability benefits.  The Court has held that the VA has a 
duty to attempt to secure all records of the SSA regarding 
the veteran's rating of unemployability for SSA purposes.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Thus, 
the RO must request complete copies of the SSA decision and 
records utilized in considering the veteran's claim.  

Accordingly, the veteran's claim must be REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all evidence relating to the issue on 
appeal that has not already been made 
part of the record to include all 
current treatment records from the 
Muskogee VA medical center.  In 
addition, the veteran should be 
requested to provide all relevant 
information regarding time lost from 
work and time spent hospitalized as a 
result of his service connected 
disability.  The RO should assist the 
veteran in obtaining all relevant 
medical evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the veteran's claim for disability 
benefits as well as the medical records 
upon which all decisions were based.  
Once obtained, all records must be 
associated with the claims folder.  

3.  Following completion of the above 
development, the veteran should be 
afforded a VA pulmonary examination by a 
physician with the expertise to evaluate 
the current nature and extent of the 
veteran's pulmonary disability.  The 
claims folder must be made available to 
the physician for review prior to the 
examination and all necessary testing to 
include a pulmonary function test should 
be accomplished.  The report of 
examination must indicate whether a 
pulmonary function study demonstrates a 
(Forced Expiratory Volume ) FEV-1 of 40 
to 55 percent predicted, or; (Forced 
Expiratory Volume in one second to Forced 
Vital Capacity) FEV-1/FVC of 40 to 55 
percent, or; (Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method) DLCO (SB) of 40 to 55 
percent of predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min. (with 
cardiorespiratory limit); or whether 
there is a FEV-1 of less than 40 percent 
of predicted value, or; FEV-1/FVC of less 
than 40 percent, or; DLCO (SB) of less 
than 40 percent of predicted value, or; 
maximum exercise capacity less than 15 
ml/kg/min. oxygen consumption (with 
cardiac or respiratory limitation), or; 
cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) 
of acute respiratory failure, or; 
requires outpatient oxygen therapy.  Each 
of the above criteria must be addressed 
by the examiner.

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue remaining on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued and the 
veteran and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




